Citation Nr: 0729022	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  02-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for pulmonary 
tuberculosis from September 6, 1978, through October 4, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1, 1945, to 
May 13, 1946, and from May 17, 1946, to March 17, 1949.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that continued a 
noncompensable rating for the veteran's service-connected 
pulmonary tuberculosis.  Subsequent to that decision, in 
January 1999, the RO assigned the veteran graduated ratings 
for pulmonary tuberculosis as follows:  100 percent effective 
April 17, 1962, 50 percent effective September 6, 1969, 30 
percent effective September 6, 1973, and noncompensable 
effective September 6, 1978.  In August 2000, the veteran 
testified before a Hearing Officer at the RO.  

In August 2001, the RO increased the veteran's rating for 
pulmonary tuberculosis to 100 percent, effective October 5, 
1999.  The RO also increased the veteran's rating for the 
period from September 6, 1978, through October 4, 1999, to a 
compensable 20 percent.  In subsequent correspondence from 
the veteran including a December 2001 VA Form 9, the veteran 
clearly limits his appeal to the 20 percent rating assigned 
for the period from September 6, 1978, through October 4, 
1999.  Thus, this is the only period warranting appellate 
review for an increased rating.

In October 2003, the veteran's appeal was advanced on the 
docket for good or sufficient cause shown.

This matter was previously before the Board in November 2003, 
at which time it was remanded to the RO in compliance with 
due process requirements.  In August 2004, the Board denied 
entitlement to a rating in excess of 20 percent for pulmonary 
tuberculosis from September 6, 1978, through October 4, 1999.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2005, 
the Court issued an Order vacating the August 2004 Board 
decision, and remanded the matter for further adjudication.  


FINDINGS OF FACT

1.  The veteran was entitled to benefits for pulmonary 
tuberculosis prior to August 19, 1968.

2.  The veteran's pulmonary tuberculosis was not shown to be 
active from September 6, 1978, through January 25, 1982.

3.  The veteran's pulmonary tuberculosis was active from 
January 26, 1982, through October 4, 1999.  


CONCLUSIONS OF LAW

1.  From September 6, 1978, through January 25, 1982, the 
criteria for a disability rating in excess of 20 percent are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.96, 4.97, Diagnostic Codes 6701-6704, 6721-6724 (2006).

2.  From January 26, 1982, through October 4, 1999, the 
criteria for a 100 percent disability evaluation for 
pulmonary tuberculosis are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6701-
6704, 6721-6724  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to an increased rating for pulmonary tuberculosis 
prior to enactment of the VCAA.  The veteran's appeal stems 
from a January 1996 rating decision.  In January 2004, a VCAA 
letter was issued to the veteran.  The VCAA letter notified 
the veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, this matter was vacated 
and remanded in September 2006, and in compliance with such 
Court decision, the Board obtained a VA opinion.  VCAA notice 
and the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been complied with.  Moreover, in a November 
2006 submission, the veteran stated that he had no further 
evidence to submit in support of his claim.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves an increased rating issue, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the veteran a letter in 
January 2004, which advised him of the evidence necessary to 
support his increased rating claim.  As will be discussed in 
more detail below, the Board has determined that an increased 
rating is warranted for a portion of the appeal period in 
question.  Therefore, any notice deficiency constitutes 
harmless error (see Bernard, supra), as section 5103(a) 
notice provisions have been satisfied, and if the veteran so 
chooses, he will have an opportunity to initiate the 
appellate process again should he disagree with the effective 
date assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  Otherwise, 
the Board concludes below that the preponderance of the 
evidence is against entitlement to an increased rating for 
the rest of the appeal period in question, and thus any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

A VA opinion was proffered in April 2007, and an addendum 
opinion was proffered in July 2007, with regard to the issue 
on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination opinions obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination or opinion is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

In the past, the rating schedule provided that tuberculosis, 
including pulmonary tuberculosis, was to be rated on the 
basis of graduated ratings, upon reaching inactivity, after a 
period of activity.  However, Public Law 90-493 repealed 
section 356 of Title 38, United States Code, which had 
provided the graduated ratings for inactive tuberculosis.  
The repealed section still applies to the case of any veteran 
who on August 19, 1968, was entitled to receive compensation 
for tuberculosis.  See 38 C.F.R. § 4.96.  In the instant 
case, because the veteran was awarded compensation for 
pulmonary tuberculosis on and before August 19, 1968, the 
repealed section 356 of title 38, United States Code, 
providing for graduated ratings is applicable.  

Under the protective criteria for pulmonary tuberculosis 
entitled on August 19, 1968, the general rating formula 
provides for a 100 percent rating for tuberculosis, 
pulmonary, chronic, far advanced, active (Diagnostic Code 
6701); a 100 percent rating for tuberculosis, pulmonary, 
chronic, moderately advanced, active (Diagnostic Code 6702); 
a 100 percent rating for tuberculosis, pulmonary, chronic, 
minimal, active (Diagnostic Code 6703); and, a 100 percent 
rating for tuberculosis, pulmonary, chronic, active, 
advancement unspecified.  Under Diagnostic Code 6724, a 100 
percent rating is warranted for inactive pulmonary 
tuberculosis for two years after the date of inactivity, 
following active pulmonary tuberculosis.  Thereafter, for 
four years, or in any event to six years after date of 
inactivity, a 50 percent rating is assigned.  Thereafter, for 
five years, or to eleven years after date of inactivity, a 30 
percent rating is assigned.  Following far advanced lesions 
diagnosed at any time while the disease process was active, a 
minimum 30 percent rating is assigned.  Following moderately 
advanced lesions provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc., a 
20 percent rating is assigned.  Otherwise, a noncompensable 
rating is assigned.  The notes following the general rating 
formula specify that the graduated 50 percent and 30 percent 
ratings and the permanent 30 percent and 20 percent ratings 
for inactive pulmonary tuberculosis are not to be combined 
with ratings for other respiratory disabilities.  38 C.F.R. § 
4.97, Diagnostic Code 6724.

Thus under the above rating scheme, a veteran granted service 
connection for pulmonary tuberculosis was compensated for 
eleven years after the disease was arrested-a period during 
which he or she may have had no disability attributable to 
pulmonary tuberculosis.  Following the eleven-year rating 
period while the disease was inactive, the 30 percent 
evaluation was continued if far-advanced lesions had 
developed while the disease was active.  Following moderately 
advanced lesions, a 20 percent evaluation was assigned if 
there was actual residual disability.  Otherwise, a 
noncompensable evaluation was assigned.

In the instant case, the veteran's pulmonary tuberculosis is 
evaluated under the graduated rating scheduled, as the 
veteran was entitled to compensation for pulmonary 
tuberculosis on August 19, 1968.  His pulmonary tuberculosis 
is assigned the following evaluations:  100 percent effective 
April 17, 1962; 50 percent effective September 6, 1969; 30 
percent effective September 6, 1973; 20 percent from 
September 6, 1978, to October 4, 1999; and, 100 percent 
effective October 5, 1999.  The only issue in appellate 
status is entitlement to a disability rating in excess of 20 
percent for the period September 6, 1978, through October 4, 
1999.

In considering the severity of the veteran's pulmonary 
tuberculosis from September 6, 1978, through October 4, 1999, 
it is essential to trace his medical history.

Service medical records show that routine x-rays taken of the 
veteran's chest during a 1948 hospitalization revealed 
lesions of active tuberculosis.  Specific x-ray findings 
revealed an accentuation of markings in the right suprahilar 
region with oval areas of increased density (soft tissue 
density) in the fourth right interspace posteriorly, in the 
right medastinal region.  The largest of these measured 5 
millimeters in diameter and there were approximately 6 in 
number.

A routine military follow-up chest x-ray in February 1954 was 
unremarkable, with normal heart and vascular shadows and 
clear lung fields.

In September 1958, the veteran underwent a chest x-ray at a 
military hospital which revealed definite infiltration 
process beneath the apex and the right 1rst anterior 
interspace.  This was noted to be minimal in extent, and not 
present in 1954.  It is noted that apparently the veteran had 
an active upper lobe lesion.

A March 1959 military x-ray report indicates that inasmuch as 
there had been no change in the appearance of the veteran's 
chest in six months the veteran could be safely dropped from 
follow up as the finings apparently were indicative of 
obsolete disease. 

A routine military follow-up chest x-ray taken in May 1960 
was unremarkable, with normal heart and vascular shadows and 
clear lung fields.

An x-ray military reexamination of the veteran's chest in 
February 1962, when compared with the previous study, showed 
a suggestion of an increase in the infiltration in the right 
upper lung field.  It was advised that the veteran be 
presented to the tuberculosis Board for final evaluation.

On file is an April 1962 Medical Certification from Mariano 
D. Bayani, M.D., stating that he had been treating the 
veteran since 1949 for pulmonary tuberculosis and that the 
condition flared up from time to time.  He said he treated 
the veteran on five separate occasions from 1959 to 1957 for 
bouts of bronchitis, influenza of the respiratory type or 
severe colds.  He said in August 1958 the veteran presented 
with signs and symptoms of pulmonary tuberculosis 
particularly in the right apex with he considered a 
reactivation and flaring up of an old tuberculosis lesion in 
the area.  Dr. Bayani indicated that proper medical advice 
and medication was instituted with little improvement noted 
on visits in September 1958, October 1958, November 1958 and 
January 1959.  He added that in January 1959 the veteran 
complained of an unproductive cough.  Substantive improvement 
was noted during a February 1959 visit, but auscultatory 
findings remained unsatisfactory.  In March 1959, the veteran 
presented with complaints of poor appetite, insomnia, 
productive cough and chest pains over the right upper chest.  
As of the date of Dr. Bayani's letter, in 1962, the veteran 
was coming in regularly on a monthly basis for treatment of 
his chronic pulmonary tuberculosis.

A June 1965 VA examination report reflects a diagnosis of 
tuberculosis, pulmonary, chronic, activity undetermined.

A November 1966 VA x-ray report revealed more fibronodular 
densities from the apex to the 2nd ant. I.S. Exudative 
densities at the 1rst ant I.S. and 2nd ant rib level.

A May 1967 chest x-ray report reveals soft nodular densities 
in the right upper lobe extending to the right 2nd anterior 
interspace.  There appeared to be a left apical capping.  The 
"CP" angles were normal.  The rest of the lung fields were 
also free of infiltrates.  The conclusion was right upper 
lobe densities suggest active pulmonary tuberculosis.

VA hospital records show that the veteran was treated from 
July 3, 1967, to September 5, 1967, for pulmonary 
tuberculosis, minimal, question of activity.  VA hospital 
medical certifications dated in August and September 1967 
reflect diagnoses of pulmonary tuberculosis, moderately 
advanced, bilateral, active, IV.  According to the hospital 
narrative summary, chest x-ray on admission in July 1967 of 
the right lung showed fibronodular lesions extending from the 
apex to the 2nd anterior I.S.  The admission film compared to 
"OPD" film in October 1966 showed regression of lesions at 
the right upper lung.  There was remarkable clearing of the 
fibro-exudative densities from the apex to the 2nd anterior 
"I.S." seen in October 1966 film.  Follow-up film in 
September 1967 compared with film in July 1967 showed stable 
lesions.  Tomogram of the right upper lung in September 1967 
revealed no definite evidence of cavity formation.  The 
veteran was diagnosed on maximum hospital benefit in 
September 1967.

A May 1968 VA hospital discharge summary regarding another 
disability indicates that the veteran had been confined at 
that hospital in 1967 for pulmonary tuberculosis, minimal, 
arrested, activity undetermined.

A medical examination report dated in November 1968 states 
that the veteran had been hospitalized in 1967 for pulmonary 
tuberculosis and was still suffering from active tuberculosis 
as per the latest x-ray findings taken by VA in May 1968.

A private chest x-ray report in February 1972 shows that the 
veteran's cardiac shadow was not enlarged and there were 
fibronodular densities from the right apex to the 2nd axis.  
Diaphragms were normal.  The remark was PTB, "MA" 
(moderately advanced).

VA medical certifications and x-ray reports dated in 1982, 
1983, 1986, 1987 and 1990, reflect findings of pulmonary 
tuberculosis, minimal.

Specifically, a January 26, 1982, x-ray report reflects an 
impression of PTB, minimal, activity undetermined.  An April 
1983 private certification reflects a diagnosis of PTB, 
minimal.

X-ray reports dated in January 1993 and October 1994 show 
pulmonary tuberculosis, infiltrates, moderately extensive, 
activity not precluded; an October 1994 VA certification 
shows pulmonary tuberculosis, chronic, reinfectious type, 
moderately advanced, right upper lung, activity not 
precluded.

A March 1995 VA examination and x-ray report reflects a 
diagnosis of pulmonary tuberculosis, right upper lung, 
chronic, activity undetermined.

A May 1995 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, right upper lung, 
chronic, activity undetermined, Stage V.

A July 1995 VA chest x-ray report shows minimal to moderately 
advanced infiltrates.

During an October 1995 VA examination, the veteran complained 
of a chronic cough, yellowish phlegm and a low grade fever.  
He was diagnosed as having pulmonary tuberculosis, minimal, 
inactive.  X-ray findings revealed minimal pulmonary 
tuberculosis with mild chronic perihilar bronchitis, stable 
from January 1993.

A December 1995 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, chronic, stable, 
inactive, Stage IV.

In May 1995, the RO granted service connection for pulmonary 
tuberculosis and assigned a noncompensable evaluation, 
effective February 8, 1995.  The effective date of the grant 
date was subsequently changed to April 17, 1962.

Minimal pulmonary tuberculosis, inactive, was primarily shown 
on x-ray reports from 1995 to 1998.  A June 1996 private x- 
ray report shows moderately extensive pulmonary tuberculosis 
infiltrates, probably inactive.

An October 1996 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, inactive, Stage IV.

An August 1997 VA x-ray report contains an impression of 
minimal infiltrate, right upper lung, with chronic bronchitic 
changes, stable from November 1986 to May 1997.

A private x-ray report dated in September 1997 shows 
pulmonary tuberculosis infiltrates, bilateral, unchanged and 
stable.

On file is an April 1998 VA examination report showing that 
the veteran's pulmonary tuberculosis was not active presently 
and he had minimal structural damage to his lungs.  The 
report states that the veteran last underwent pulmonary 
function testing in September 1997 with normal results.  The 
examiner relayed that a VA outpatient clinic determined that 
the veteran's pulmonary tuberculosis was inactive from 1986 
to "present," and he stated the level of activity from 1967 
to 1986 was uncertain.  An April 1998 VA x-ray report shows 
minimal infiltrates, right upper lung, with chronic 
bronchitic changes, unchanged since September 1997.

A July 1998 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, minimal, right upper 
lung, chronic, stable, inactive, Stage IV.

The veteran complained during a July 1999 VA examination of a 
cough, scanty phlegm, weight loss and slight shortness of 
breath.  He was not taking medication at that time.  He was 
diagnosed as having pulmonary tuberculosis, right upper lung, 
MOTT (mycrobacteria other than tuberculosis), active, class 
III.

Pulmonary function testing performed by VA in July 1999 
revealed normal findings.  Such findings included FVC 
readings of 107.74%, 109.24% and 87.90% of predicted value, 
FEV1/FVC readings of 114.41%, 110.18% and 110.68% of 
predicted value.

A July 1999 VA chest x-ray report contains an impression of 
minimal infiltrate, right upper lung, stable from September 
23, 1997 and April 13, 1998; chronic bronchitic changes.

An October 1999 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, MOTT, right upper lung, 
active, Class III.

In August 2000, the veteran testified before a Hearing 
Officer at the RO regarding his request for a compensable 
rating for pulmonary tuberculosis for the period from 
September 6, 1978, through October 4, 1999.  He said that his 
pulmonary tuberculosis was active at times during this 
period.

In April 2007, a VA opinion was proffered with regard to 
whether the veteran's pulmonary tuberculosis was active any 
time for the period in question.  The examiner specifically 
referenced a June 1995 private medical certificate which 
reflected a diagnosis of "PTB, chronic, reinfectious type, 
moderately advanced, RUL, activity not precluded," noting 
that the private examiner had reviewed x-rays from 1990, 
1993, and 1994.  The VA examiner noted that the treating 
physician apparently believed that the veteran was re-
infected and instituted drug therapy.  The VA examiner opined 
that this evidence suggests that it is at least likely as not 
that the veteran's pulmonary tuberculosis was "active" 
during the above mentioned period.  The examiner opined that 
there was no evidence presented that there were "far 
advanced" lesions during the above mentioned period.  

In June 2007, VA requested clarification from the VA examiner 
with regard to the exact periods the examiner was referring 
to in opining that the veteran's pulmonary tuberculosis was 
"active."

In a July 2007 clarifying opinion, the VA examiner stated 
that "[a]fter again reviewing the records, my opinion is 
that it is at least likely as not that the veteran's 
pulmonary tuberculosis was "active" at any time(s) during 
the period from September 6, 1978 thru October 4, 1999."  
The examiner noted that on and off during this period, the 
veteran had symptoms of cough, fever, and malaise.  The 
examiner acknowledged the following records:  an October 14, 
1983, record reflected streptomycin injections which were 
prescribed for 6 months for presumed re-activated 
tuberculosis; a June 15, 1995, record reflected isoniazid, 
rifampin, pyrazinamide, ethambutol prescribed for presumed 
re-activated tuberculosis; and, a February 1996, record 
reflected isoniazid and ethambutol prescribed for presumed 
re-activated tuberculosis.  The VA examiner noted the 
following:

During this time period, multiple chest 
x-ray reports suggested upper lobe 
infiltrates, mostly on the right.  The 
reports are from different facilities and 
different readers.  Generally, they are 
not compared to prior films.  The films 
that were compared suggest chronic 
disease without significant advancement 
and activity could not be determined.  No 
x-ray evidence of cavitary lesions was 
documented.  There was no evidence of 
"far advanced" disease documented.  
There was no evidence of moderately 
advanced disease documented.

The VA examiner noted that there were no positive cultures 
for tuberculosis found on review, but did note a positive 
culture for mycobacterium other than tuberculosis on 
September 2, 1999.  The examiner noted that during "this 
period" several physicians considered the veteran's history 
and symptoms and prescribed medication consistent with 
treatment of minimal tuberculosis.  But no culture 
documentation was noted.  The examiner explained that the 
lack of positive cultures or advancing changes in chest x-ray 
does not preclude the diagnosis of minimal tuberculosis.  
Patients can have endobronchial tuberculosis without x-ray 
changes.  The examiner could not definitively say that the 
veteran was infected with minimal tuberculosis during those 
occasions, or at any other time.  But the examiner could not 
say that he was not "actively" infected during those 
treatment times.  The examiner felt it reasonable to err on 
the side of the treating physicians and say that it is at 
least as likely as not that he was actively infected.

The Board's review of the VA examiner's opinions together 
reflect a conclusion, rationale, and supporting citation to 
medical records on file, that the veteran's tuberculosis was 
active effective October 14, 1983, through October 4, 1999.  
Specifically, the examiner referred to an October 14, 1983, 
record reflecting streptomycin injections which were 
prescribed for 6 months for presumed re-activated 
tuberculosis, and also referred to records dated in 1995 and 
1996.  Based on the VA examiner's opinion of record, a 100 
percent disability rating is warranted, effective October 14, 
1983.  Moreover, in light of the January 26, 1982, x-ray 
report which reflects that the activity was undetermined for 
the veteran's diagnosed minimal pulmonary tuberculosis, and a 
subsequent April 1983 private record which reflected a 
diagnosis of minimal pulmonary tuberculosis, and resolving 
all doubt in the veteran's favor, the Board finds that the 
100 percent disability rating is warranted, effective January 
26, 1982.  

For the period September 6, 1978, through January 25, 1982, 
although the VA examiner opined that it was at least as 
likely as not that the veteran's pulmonary tuberculosis was 
"active" at "any time" during the periods in question, 
both the April 2007 opinion and July 2007 supplemental 
opinion fail to specify or discuss any medical records dated 
from September 6, 1978, through January 25, 1982, which 
reflect that the veteran's pulmonary tuberculosis was active.  
Thus, such opinion with regard to this period in question is 
entitled to limited probative weight.  The Board has 
conducted a thorough review of the entire claims folder, to 
include all of the medical records on file.  There are no 
medical records on file with regard to his pulmonary 
tuberculosis from September 1978, through January 25, 1982.  
Prior to September 1978, the most recent medical report was 
dated in February 1972, which reflected that the veteran's 
pulmonary tuberculosis was moderately advanced.  The report 
does not offer whether the veteran's pulmonary tuberculosis 
was active or inactive.  Prior to this, a September 1967 
medical report reflects that the veteran's pulmonary 
tuberculosis was active; however, approximately nine months 
later in May 1968, the activity was undetermined.  Thus, 
subsequent to September 1967, the medical evidence of record 
does not reflect sufficient medical evidence with regard to 
any active tuberculosis.  In light of the objective evidence 
being completely devoid of any indication of active 
tuberculosis subsequent to September 1967, until January 26, 
1982, the Board concludes that a disability rating in excess 
of 20 percent is not warranted from September 6, 1978, 
through January 25, 1982.  

A 30 percent disability is also not warranted from September 
6, 1978, through January 25, 1982, as the objective medical 
records on file do not reflect that the veteran's 
tuberculosis was manifested by far advanced lesions, and the 
VA examiner specifically opined that there was no objective 
evidence of far advanced lesions.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 100 percent disability rating is 
warranted for pulmonary tuberculosis from January 26, 1982, 
through October 4, 1999; however, a disability rating in 
excess of 20 percent for pulmonary tuberculosis from 
September 6, 1978, through January 25, 1982, is not 
warranted.  




ORDER

Entitlement to a disability rating in excess of 20 percent 
for pulmonary tuberculosis is not warranted for the period 
September 6, 1978, through January 25, 1982.  To this extent, 
the appeal is denied.

Entitlement to a 100 percent disability rating for pulmonary 
tuberculosis is warranted for the period January 26, 1982, 
through October 4, 1999.  To this extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


